Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 1 of 13 PageID# 1801
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 2 of 13 PageID# 1802
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 3 of 13 PageID# 1803
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 4 of 13 PageID# 1804
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 5 of 13 PageID# 1805
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 6 of 13 PageID# 1806
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 7 of 13 PageID# 1807
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 8 of 13 PageID# 1808
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 9 of 13 PageID# 1809
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 10 of 13 PageID# 1810
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 11 of 13 PageID# 1811
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 12 of 13 PageID# 1812




                             Respectfully submitted,

                             RAJ PAREKH
                             Acting United States Attorney

                       By:                    /s/
                             Nathaniel Smith III
                             Assistant United States Attorney
                             James E. Burke IV
                             Special Assistant United States Attorney (LT)
                             U.S. Attorney’s Office
                             Eastern District of Virginia
                             2100 Jamieson Avenue
                             Alexandria, VA 22314
                             Phone: (703) 299-3700
                             Fax: (703) 299-3980
                             Email: nathaniel.smith2@usdoj.gov
                             Email: james.burke4@usdoj.gov




                                       12
Case 1:17-cr-00284-RDA Document 256 Filed 02/24/21 Page 13 of 13 PageID# 1813




                              CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will then send a notification of such filing (NEF) to

counsel of record for the defense.




                              By:             /s/
                                      Nathaniel Smith III
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office
                                      Eastern District of Virginia
                                      2100 Jamieson Avenue
                                      Alexandria, VA 22314
                                      Phone: (703) 299-3700
                                      Fax: (703) 299-3980
                                      Email: james.burke4@usdoj.gov
                                      Email: nathaniel.smith2@usdoj.gov
